John Paul Stevens: Mr. Boas, the Court will hear argument in Small against the United States.
Paul D. Boas: Justice Stevens, and may it please the Court: This case presents the issue of whether, when deciding the meaning of a statute, we will focus, as the Government suggests, on two words only, any court, or whether we will look at the statute as a whole, whether we will consider the statute as a symmetrical and coherent regulatory scheme and decide the meaning of the statute by appreciating how sections relate to one another. In this particular case, 922(g)(1) of 18 U.S. Code is a... represents a merger of two old sections, title IV and title VII, that were passed in 1968 in the Omnibus Crime Control Act. In... in those... in that statute, we had two redundant and overlapping sections, and one talked about prohibiting persons who have been convicted in any court of a crime punishable by more than a year. One, title VII, talked about prohibiting persons convicted in any court of the United States or a State of a felony. There were different penalties, slightly different classes of people. Title IV focused more on the receiver; title VII more on the possessor. But nothing... nothing about the... these two titles, about the legislative history suggests that Congress at any time meant something different from the term, any court, in title IV and any court of the United States in title VII. And when these two were merged in 1986 in the Firearms Owners' Protection Act, again, nothing suggests, nothing in the comments, nothing in the statute, that these two terms... that the elimination of the language, any court of the United States, was--
Sandra Day O'Connor: Well, I guess we have held, though, several times that Congress meant to define very broadly when it enacted felon in possession of firearm statutes. Did we not?
Paul D. Boas: --That's... that's correct, Justice O'Connor. However--
Sandra Day O'Connor: So it makes it a tougher case when you use the word any because we've given the... the word any generally a broad definition.
Paul D. Boas: --Well, earlier this year in the Nixon case, this Court said that when we look at any... and that was a case dealing with the meaning of any entity. Did it mean any entity, public or private, or any private entity? The Court said any can and does mean different things depending upon the setting, and the Court said when using it broadly would lead to strange and indeterminate results, we'll give it a more narrow reading, which the Court did. Now, you're right, Justice O'Connor. This Court has said that the purpose of the felon in possession statute was to be broad and sweeping, but the Government reiterates that view, citing repeatedly three cases, Scarborough, Bass, and Lewis, and all three of those cases in which the Court referred to Congress' comments and this Court's own comments about the broad sweep of the statute were 1202(a) cases. And so notwithstanding the fact that the Court said this is a broad statute, each one of those cases, Lewis, Bass, and Scarborough, were cases where by definition the prohibition was against persons convicted in any court of the United States or a State. So that language doesn't help the Government at all because those were 1202(a) cases which limited specifically the Court to any court of the United States. So to take the... and I... and... the simplistic view that as the... as the Fourth and Sixth Circuit did and as the Government does here, that any means any, without regard to the rest of the statute, is simply... is... is too narrow a focus. Let's look at the statute. It's true that the word... the term, the two words, any court, is not defined. But if we look in the definitions section, the term, crime punishable by more than a year, is defined. And so what we should really be focusing on is the phrase, convicted in any court of a crime punishable by more than a year. And that definition says the term, crime punishable by more than a year, excludes any State or Federal antitrust or business regulatory offense. Now, if we exclude from the definition of crime punishable by more than a year and the Government's... if we exclude from that any State or Federal antitrust law and the Government's interpretation is adopted, then we're left with the anomalous result that if a person is convicted of an antitrust offense in this country, they're allowed to possess a firearm. If they're convicted of one in France or England, they can't.
Stephen G. Breyer: Are there any such cases? I mean, I never heard actually--
Paul D. Boas: No.
Stephen G. Breyer: --when people... no. I mean, are there any cases in which France or England has convicted people of an antitrust violation punishable by imprisonment for more than a year? I... I didn't know that their antitrust laws had a criminal aspect, though I haven't looked it up.
Paul D. Boas: Nor have I--
Stephen G. Breyer: Fine. Well, I... I've never heard if anyone in any foreign country, other than ours, though I gather my law clerk found that in Japan, in fact, Japan does have a criminal antitrust law. They may be the only ones outside the United States, and I don't know that anyone has ever been convicted under it because they're not too... or they didn't used to be too fierce on antitrust enforcement.
Paul D. Boas: --Well, 921(20) or--
Stephen G. Breyer: I'm just wondering how anomalous or your anomaly is. [Laughter]
Paul D. Boas: --Well, the... the limitation not only excludes antitrust offenses, it excludes any business regulatory offense.
Stephen G. Breyer: And are there such?
Paul D. Boas: Of course. I think--
Stephen G. Breyer: I mean, maybe.
Paul D. Boas: --Yes.
Stephen G. Breyer: I don't... I don't... but I just... are we sure that there... that, you know, that this anomaly exists?
Paul D. Boas: I... I'm certainly that there are business regulatory crimes throughout the world.
Antonin Scalia: Why did they say any State or Federal? I mean, in... in a way this provision... you... you may say that the... that the substantive effect of the provision supports your interpretation, but the text of the provision supports the Government's--
Paul D. Boas: Well--
Antonin Scalia: --because if any only means State or Federal, there was no need to say State or Federal in this provision. You could have simply said any in this provision, just as you said it elsewhere. So one would think that they said State or Federal because they wanted to exclude foreign antitrust matters.
Paul D. Boas: --Well, this same limitation, Justice Scalia, existed as a limitation under 1202(a) where any court said any State or Federal court and the exclusion said any State or Federal court. It's consistent--
Antonin Scalia: Well, I don't care how it got there. I'm just saying there... there... if... if any means what you said it means, namely State or Federal, there would have been no need to limit this other provision to State or Federal because the whole statute would only cover State or Federal.
Paul D. Boas: --Well, but at some point in the statute, Congress has to give an indication of their intent, and this is where it is. For example, there's another limitation immediately following it which says it shall also not include any State offense which is described as a misdemeanor in the State and carries no more than 2 years.
Anthony M. Kennedy: No. Well, but... but Justice Scalia's point... and I... I think he's correct... is that this cuts at least as much in favor of the Government as you and probably more because you would make Federal and State unnecessary surplus.
Paul D. Boas: Well, there has to be some indication--
Anthony M. Kennedy: You don't... you don't set forth the main qualification to the main definition in a... in a later subsection.
Paul D. Boas: --Well, if we go further with 921(20), there's another limitation that again clearly deals with States, and that's the restoration of civil rights provision. The Government concedes in their brief... and that was an effort to essentially statutorily reverse the Dickerson v. Banner Institute case... that that applies to State situations. The idea that if a person receives a State pardon or his record is expunged, that wouldn't be a disqualifying factor. And they talk about the law of the foreign state being what determines whether it's a conviction or not. Now, clearly we're not looking at going to some pardon process in Germany or Uruguay to decide whether a person still has a conviction. Another part of the statute that's very clear, 924(e)(1). That's the armed career criminal section. That section says that if a person's who's convicted under 922(g)(1), our statute, and has three prior serious drug convictions in a court described in 922(g)(1), then they get 15 years. Now, that definition of serious drug conviction is a State or Federal conviction. Now, let's flip over to 21 U.S.C. 802(44), the drug statute where you have a similar recidivist type of statute where you go from a 5-year mandatory to a 10-year mandatory if you have a prior drug conviction. There in 802(44), a serious drug offense is defined as a State, Federal, or foreign drug offense. So we see that Congress can differentiate when it wants to. Now, they're--
Ruth Bader Ginsburg: Would... would you concede that... that this is at least sloppy drafting? Because they said any in one place, they said State or Federal in other places. Shouldn't they be... be consistent in their terminology?
Paul D. Boas: --Well, perhaps they should be more consistent, Justice Ginsburg, but the overall... I mean, if you go down the list of the prohibitions in 922(g)(1), you can see that the thrust of this is... is to deal with domestic situations. There's one that says you can't own a firearm if you're a... a fugitive from law... a fugitive from justice. That's specifically defined as a fugitive from another State within the United States.
John Paul Stevens: Mr. Boas, I think you make a strong argument that Congress probably didn't think of this particular problem. Do you suppose if at the hearings before the committee, the process of the legislation, some witness came in and said, do you realize this language is so broad it will cover the person who is convicted of a felony in Japan, as well as person who's convicted of a felony in Illinois, do you think they would have modified the statute?
Paul D. Boas: I think they would have. I think that... I don't concede that there was really a need to, but I think they would have because they would have said it's--
John Paul Stevens: Well, there would have been a need to under your view now.
Paul D. Boas: --That's right. But they would have historically going back to '68 and before, we always intended this to just cover domestic situations.
John Paul Stevens: But I suppose somebody on the committee might have said, well, we don't want this kind of person to have a gun, and the fact he's convicted in Japan rather than in Brooklyn really doesn't make any difference with regard to the purpose of the statute.
Paul D. Boas: If the individual is convicted in Japan, Justice Stevens, then he would not be under our immigration laws allowed to come to this country, and if he did come--
John Paul Stevens: Well, but this person--
Paul D. Boas: --he'd be an illegal alien.
John Paul Stevens: --But the defendant in this case was convicted in Japan and he somehow got to the United States.
Paul D. Boas: Well, because he's an American citizen.
John Paul Stevens: Well--
Paul D. Boas: So... but Congress can't cure every problem that exists in the world, and this statute is fairly comprehensive.
Stephen G. Breyer: Are people really not allowed to come in if they've been convicted of any crime?
Paul D. Boas: Any crime that carries more than a year basically. It's pretty--
Stephen G. Breyer: Suppose it was a crime like not wearing a veil if you're a woman in a country that... suppose it was a crime like criticizing the government if you were in Soviet Russia. Suppose it was a crime like... you know, there are all kinds of crimes that we... we would never consider crimes--
Paul D. Boas: --Well, that's--
Stephen G. Breyer: --and in other countries there are... we don't let anyone in if they've done any of those things?
Paul D. Boas: --No. Well, those people will probably be seeking political asylum. Aleksandr Solzhenitsyn... under the Government's interpretation, Nobel Prize winners would be precluded from... Solzhenitsyn did 8 years in a Soviet prison because he said nasty things about Joseph Stalin. Two American women in Afghanistan, before the fall of the Taliban regime, were arrested and convicted because they possessed Bibles. Now, the Government says, well, these are anomalies. These don't occur often. But Congress had to be aware of the possibility of tinhorn dictatorships all over the world having court systems that were so devoid of due process that we have to take a look at whether we want to--
Ruth Bader Ginsburg: Well, the... the court of appeals here said what it would... it read in a check. It said it wouldn't read it to really mean any conviction. It had to be in a system that was fundamentally fair. Wasn't that what the court of appeals said?
Paul D. Boas: --That's what they said, but... but when and how do we decide that? There's another offense under 922(g)(1)... or under 922 that makes it a crime to give a false answer on a... a firearms questionnaire when you go to buy the gun... buy the gun. Now, what does not individual do? Does he say to the firearms dealer, do you have a list of countries where our Government has decided it's a fair enough system that I can say no... yes, I have a conviction in view of the list that it's an unfair system so I can say yes, I have no... or no, I have no convictions? I mean, it... one of the reasons where we employ, for example, the rule of lenity, is... is a person put on notice of what it is that's criminal and what is not. When does it come up that the system isn't fair enough to count?
Antonin Scalia: Well, I think... let... let's put, you know, the worst for you. If it were put to Congress, which would you prefer, that... that Solzhenitsyn not be able to have a gun or that the worst kind of violent criminal convicted and imprisoned and escaped from a foreign country who manages to get into this country can go in and buy a gun? Which... which of these two would you prefer? And I think I'd say, well, you know, it's tough on Solzhenitsyn he can't own a gun, but he'll probably get over it. [Laughter]
Paul D. Boas: Well, what I'd prefer and that the statute means aren't necessarily the same thing, Your Honor. I'd prefer violent criminals who were dangerous not to have guns. But again, that--
Stephen G. Breyer: Suppose you put the question to Congress, which would you prefer? Would you prefer the occasional person who's been convicted of foreign court, comes over here, that this statute doesn't apply to him, or would you prefer that all the refugees from Eastern Europe and people who come from Arab countries and people who come from countries that have quite different systems in places all over the world discover that suddenly they're felons because of things they never would have dreamt of because they were perhaps convicted of selling gasoline on the open market or perhaps they were convicted of any of these religious crimes we've talked about, selling a Bible? Suppose you put that question to Congress.
Paul D. Boas: --I think Congress would say the perils and problems that exist by a blanket inclusion without any method of determining which count and which don't count of foreign convictions are too great. Now--
Anthony M. Kennedy: Well, if it's a... if it's a matter of notice and... then that's a separate issue. Plus the Government, it seems to me, should put on its form that this includes foreign conviction, and that solves that problem.
Paul D. Boas: --Well, but what if it's a foreign conviction where there's no due process? Is there a checklist that in that foreign conviction, did you have a jury, did you have the right to confront your accuser, did you have the right to remain silent? I mean, we all seem to realize that the Government's position that any conviction anywhere is too stark a place. And again--
Ruth Bader Ginsburg: May... may we go back to the... the choice that you were given by Justice Scalia first and then Justice Breyer? I thought that someone who comes in here illegally and possesses a gun commits an offense.
Paul D. Boas: --That's right.
Ruth Bader Ginsburg: Isn't it so? So there's not... Congress would say to that hypothetical, we've got a third choice, much more sensible. Anybody who sneaks in here without permission and has a gun--
Paul D. Boas: That's correct.
Ruth Bader Ginsburg: --commits a crime.
Paul D. Boas: That's one of the subsections of 922(g)(5). Anybody who's an illegal alien here illegally can't have a gun. Anyone--
Antonin Scalia: So it doesn't cover Americans, of course--
Paul D. Boas: --No. It doesn't cover--
Antonin Scalia: --who go... go and commit crimes abroad, are convicted abroad, and... and come back to home sweet home and then get a gun. I mean, that seems to me extraordinary.
Paul D. Boas: --That... I didn't hear your--
Antonin Scalia: That seems to me extraordinary. I don't think Congress would have wanted that.
Paul D. Boas: --Well, I don't think Congress can be said to have intended or envisioned that they would cure every problem in the world. It's a very, very narrow category of American citizens convicted abroad who come back here.
Antonin Scalia: I think if there was a problem that... that they were going to leave unsolved, it is less likely the problem of having an American citizen killed by a gun toted by somebody who has been convicted of a crime abroad than it is the problem of somebody having been convicted abroad of some silly crime like wearing a veil or not wearing a veil or something else. If... if it's either of those two problems that they meant to leave overlooked, I would say it's the latter. They might well have said, well, the courts will take care of that.
Paul D. Boas: Well, Your Honor, it's unclear what... what their thought process was in this matter. But I can say this, that the narrow category that escapes the coverage of this statute... there's nothing to indicate anywhere in any of the debates, in the language of the statute that that's what Congress intended. And again, if you look at the overall view here, I mean, fugitive from justice. It's limited to someone from the State. Person... let's look at 922(g)(9). Very clear, incapable of misunderstanding. The same prefatory language. A person convicted in any court... exactly the same, and it ends with the same language... cannot ship, possess, receive. And what does it say? Instead of saying convicted of a crime punishable by more than a year, it says convicted of a misdemeanor crime of domestic violence. And that's defined as a State or Federal misdemeanor.
Antonin Scalia: Where... where is that defined?
Paul D. Boas: That's defined in 921(a)(33), Your Honor. It's specifically limited. Now, here we are. A person who beats his wife in England can have a gun in this country, but a person who commits a business regulatory offense in Germany can't. It makes no sense. The... it... it's a very clear statement by Congress that a misdemeanor crime of domestic violence... they're only intending it to be a State or Federal crime.
Antonin Scalia: Once again, that... that cuts both ways. Why would they... if the text reads the way you say it reads, why did they have to say is a misdemeanor under Federal or State law? Because it wouldn't have mattered. The only courts... the only convictions that would be covered would be Federal or State convictions. They would not need that... that qualification.
Paul D. Boas: At... at some point a person has to be told what Congress was intending. This language goes back to '68 where the language in the exclusion limiting it to State... excluding Federal and State convictions matched the language in the term, any court, in 1202(a), which was title VII. They were... they were complementing each other. And... and if you look at even as far back as the Batchelder decision in the '70's from this Court, the Court talked about these two being redundant, overlapping, the only difference being that one uses the term felony, one uses the term crime punishable by more than a year.
Ruth Bader Ginsburg: Mr. Boas, when they combined these two--
Paul D. Boas: Yes.
Ruth Bader Ginsburg: --and ones... the 1202 did say Federal or State... they made other changes, harmonizations. In the explanation of their consolidation of the two sections, to what extent did they discuss changes and the reasons for them?
Paul D. Boas: The... they made no discussion of the reason for taking out the language, of the United States or of any State, and what they... the only language was that we're intending to merge these into one statute--
Ruth Bader Ginsburg: But they did... they did explain other things--
Paul D. Boas: --Yes.
Ruth Bader Ginsburg: --other changes, but this one... there's silence--
Paul D. Boas: Exactly.
Ruth Bader Ginsburg: --as far as I understand.
Paul D. Boas: And... and by keeping in the exclusions, by... by looking at 924(e)(1) where it... what's very important to me is that 924(e)(1) says if you have three prior drug... serious drug offenses in a court referred to in 922(g)(1), you get 15 years. Those three prior three drug offenses in a court referred to in 922(g)(1) are State or Federal drug offenses by definition. It seems to me that it really couldn't be any more clear. And frankly, to the extent it's not totally clear and it could go either way, I think then the rule of lenity requires that it be decided with a more narrow construction, that is, that any court meant any court of the State or of the United States. I believe it was in the... in the '90's when this Court's opinion, authored by Justice Thomas in I think it was called Alvarez-Sanchez, dealt with a statute, 3105 dealing with the admissibility of confessions in Federal cases and that they won't be inadmissible if they're taken by any law enforcement official more than 6 hours after the arrest. And the issue what does any mean in terms of any law enforcement official. And the Court said it means any State or Federal law enforcement official. Now, it didn't have to reach the issue of whether it included foreign law enforcement officials, but certain things are obvious without an... an explanation. And you're right. There was some sloppy drafting here and it could have been more clear, but when we look at the statute as a whole and try to harmonize the various parts of that statute, it would be almost absurd to think, when we look... and... and maybe these anomalies won't occur all the time, as you point out, Justice Breyer, but it would almost be absurd to think that with all of these limitations, exclusions, when we run down the list under 922(g)(1), that Congress was talking about any court in the world. Now--
Antonin Scalia: Let me... let me ask you the question the... the Chief Justice would ask, were he here, because he always asked this kind of a question. What... if you had to pick your best case of ours which interpreted the word any in the way that you would like us to interpret here, what's... what's the best case you have?
Paul D. Boas: --I'd say... that's... there's a question--
Antonin Scalia: It's a good question. He asked a good question.
Paul D. Boas: --It's a good question. [Laughter] I'd say the Nixon case decided this year which said that any can and does mean different things depending upon the setting and whether it works strange and indeterminate results would be one of my best cases. There's... when I sit down, I'll probably think of a better one, but--
John Paul Stevens: --Maybe you can think--
Ruth Bader Ginsburg: How... how about--
John Paul Stevens: --Maybe you can think of a unanimous case.
Paul D. Boas: --Well-- [Laughter]
Ruth Bader Ginsburg: --And this is one I'm... I'm surprised that you didn't cite, but it... I don't think you did... EEOC against Arabian American Oil Company, where the wording of the statute was anyplace outside the United States, title VII coverage, and this Court held that anyplace outside the United States did not mean that a U.S. employer operating abroad had to abide by the anti-discrimination norms with respect to hiring in some place abroad because Congress was thinking in terms of the inter-State sitting... in the setting and not international.
Paul D. Boas: Well, I... I'm not familiar with that case.
Ruth Bader Ginsburg: That... that was a decision by the Chief. So-- [Laughter]
Paul D. Boas: That's should be... that's a good one too, Judge... Justice. I... I... there's... there's another case that I'd refer to which is the... the Gonzales case, which is cited by the Government. Gonzales is interesting because it deals with 924(c)(1), which is the section that says you get 5 consecutive years if you're convicted of... 5 years consecutive to any other sentence if you're convicted of possessing a firearm during the course of a serious drug offense. And in that case, the Court concluded that any other sentence meant any State or Federal sentence, not just a Federal sentence. Now, the Government might argue that that helps them because the... the defendant in that case wanted it to be limited to any Federal sentence because he was serving a State sentence, and the question was would the 5 years for the 924 violation be consecutive or concurrent, as the trial court gave it. But it... what the Court did was say any depends on the context of the rest of the statute. And here, we think it means State and Federal. They didn't talk about foreign convictions. You know, it's interesting. It's ironic that... that while we're debating how American citizens should be impacted by foreign convictions, the administration is unwilling to sign the treaty that would make American citizens subject to the International Criminal Court because there's concern about what would happen to Americans abroad, even in that court, not in a court in... in Uruguay or in North Korea, but in the International Criminal Court. In fact, in the preliminary findings of the FOPA statute, the... the Congress said... and this Court doesn't have to decide and I'm not asking the Court to decide the Second Amendment issue, but Congress found the Second Amendment was a fundamental constitutional right. And the name of the statute is the Firearms Owners' Protection Act. Congress had in mind protecting the owners of firearms when necessary, and--
Antonin Scalia: You call that FOPA? That's the name of the statute? [Laughter] It's an unfortunate acronym, isn't it?
Paul D. Boas: --That's right. The spelling is a little bit different, Justice Scalia. But Congress... the... the name of the statute tells you something about Congress' intent. The otherwise licit and blameless activity of possessing a firearm isn't the equivalent of selling drugs. Now, maybe if you have a prior drug offense and you're a drug dealer, under 802 of 21, Congress said you get your sentence doubled whether it's a State, Federal, or foreign conviction, but under 924(e) for a conviction under a court defined in 922(g)(1), the prior only ups your sentence if it's a State or Federal conviction. We can't ignore the overall statutory scheme here, which time and time again refers to domestic matters. The Government in their brief says foreign convictions are used all the time, and they give three examples. They say we recognize them for the purpose of extraditing American citizens. They say we recognize them because if you're convicted of a... a sex offense in certain foreign countries, you have to register here. And they say we recognize them... I forget what their third reason is. But there's no example that they gave or that they can give where a foreign conviction is ever used anywhere else in this country as an element of the crime. I mean, it's used for recidivist purposes and State courts have debated back and forth whether we're going to double somebody's sentence because of a foreign conviction, but it's never used anywhere else as an element of the crime. This... this would be a first, and it's pretty significant. To me it's ironic that the Sentencing Commission said you can't use a foreign conviction simply to up somebody a few months in the guidelines. But the Government here argues that we can use it to satisfy an element of the crime--
Antonin Scalia: Recidivism is an element of the crime. If... if you have a crime of, you know, repeated felony, recidivism is an element.
Paul D. Boas: --Well, that... that's correct, Your Honor. Of course, the... it's an exception under Apprendi that the... the prior crime. But what... what I'm saying is it's... it's a slightly different situation in terms of it being... I know we have Blakely and the whole sentencing factor issue. But it... it's a slightly different use of a prior and making... in other... in all those cases, the... it's a crime whether or not you have a felony. The felony might make it a more serious crime. In our case, this isn't a crime without this felony. That's the thing that makes it a crime. And what I'm saying is the only situation we have where something that's otherwise blameless conduct becomes a crime is the use of a felony. There's no other situation where a foreign felony is employed or has been employed in that situation. If there's no other questions, I'd like to, if it would please the Court, reserve the--
John Paul Stevens: I'm sorry. You've exhausted your time.
Paul D. Boas: --I have. Well, thank you.
John Paul Stevens: Ms. Millett.
Patricia A. Millett: Justice Stevens, and may it please the Court: Justice Scalia, you asked about what case we would want to adopt and be our strongest case on the meaning of the word any in the statute, and my answer to that question, although I take the liberty of answering it, though you didn't ask me--
Antonin Scalia: You can ask it as well-- [Laughter]
Patricia A. Millett: --is the Gonzales case where this Court said that the word any in the gun control law, in this context, in this framework means, read naturally... I'm quoting here. Read naturally, the word any has an expansive meaning, that is, one or some indiscriminately of whatever kind. This is not, Justice Ginsburg, a statute where Congress wrote sloppily. In fact, in Barrett and Huddleston, this Court specifically said and noted that excruciating care with which Congress wrote title IV, section--
Ruth Bader Ginsburg: There is... there's an overarching concern and I'll... I'd like to put it to you right from the beginning. When a legislature legislates, be it the State or Federal Government, it is generally thinking in terms of its own domain, its own bailiwick. When Congress legislates, it's thinking about the United States. Sometimes it's thinking about abroad, but most of the time when it is, it says so. And we have a number of cases, not just the Arabian American Oil Company. I mean, that... the language of title VII was between a State and anyplace outside thereof, anyplace outside thereof. And in that very case, the Chief made the point that I'm putting to you now, that Congress thinks about the United States, our country, and if it means to say something that will take in other places in the world, it says so clearly. And we don't make the assumption that Congress was intending to have any extraterritorial flip to its law unless it tells us that. That's my overall concern about the Government's position in this case.
Patricia A. Millett: --Justice Ginsburg, this is not an extraterritorial application of a statute. This regulates a threat to American public safety within the United States by someone within the United States based on their conduct, possession of a firearm by a dangerous person within the United States. That is not extraterritorial application of the law.
John Paul Stevens: --Yes, but--
Patricia A. Millett: That's no more--
John Paul Stevens: --but let me just interrupt on your... your best case suggestion. I don't think the test is when has the word any been used in different ways, but has the word any court ever been used by Congress to include foreign courts.
Patricia A. Millett: --The... the phrase convicted in any court--
John Paul Stevens: No. I'm asking about just the words, any court. What's your best case for the proposition that that would normally be construed by Congress to include foreign courts?
Patricia A. Millett: --I don't... I don't have a case that specifically talks about--
John Paul Stevens: You don't have a case.
Patricia A. Millett: --that yet, but if I can... if I can explain why the phrase convicted in any court... because any any court... the... the problem is you're not... there's not a case for that. The word, any court, that... those two words appear in a lot of places in the United States Code.
John Paul Stevens: And do they ever refer to foreign courts? That's the question.
Patricia A. Millett: The... not... not that I'm aware of, but... but they don't... it... it doesn't address it one way or the other. Most of the times, the vast majority of the times that you see any court in the United States, it... in the United States Code, it's followed by qualifying terms. What's very important here is that the phrase convicted in any court without qualifications. There's lots of any courts in the United States--
John Paul Stevens: But the reason you often need qualification is there's... there's sort of basic question, does this include State courts as where as... as well as Federal, and it's often necessary to spell it out one way or the other. But I don't... I'm not aware of any precedent for trying to decide whether it also embraces foreign courts.
Patricia A. Millett: --Justice Stevens, if I could make two points. Again, convicted in any court is rarely employed by Congress. Rarely. And we've cited in our brief on the occasions it has been employed, the context and structure are wholly consistent with including foreign judgments. The PATRIOT Act created a ban on the possession of biological agents or toxins, and it... it picked up this same phrase and put it in there, and I think it is... would... and that is also a statute that in a separate provision has extraterritorial application.
Stephen G. Breyer: How many times have you used this statute to go after people who were convicted in a foreign court?
Patricia A. Millett: It... it's... I can't give you an exact number because we--
Stephen G. Breyer: About, approximate.
Patricia A. Millett: --we don't know about the ones that we never hear about.
Stephen G. Breyer: More like 100, more like 50, more like 10, more like 5? About how many?
Patricia A. Millett: It's... it's not that... I would... I would say there's probably 10 to a dozen, but I... I have to--
Stephen G. Breyer: 10 to a dozen over how long a period of time? 20 years, 18 years?
Patricia A. Millett: --Since 1968. It's been on the books since 1968.
Stephen G. Breyer: '68. Now... so 35-40 years. Now... now, how many times do you think that people... I mean, the... the... if you've used it only a dozen times or so in about 40 years, then it doesn't sound like a major threat. What I'm weighing against that is the possibility that people are really convicted abroad of selling Bibles. That really does happen, and there really were economic crimes in 1968 in all the Eastern European countries, and these aren't fanciful examples I've been giving you. And so if you were in Congress... or... or why do you think that Congress would have wanted to get the courts into the mess of trying to decide why wouldn't those crimes be covered and were the procedures fair? And we start distinguishing one country from another. And what are the procedures in the Ukraine or Kazakhstan anyway? I mean, my goodness, what a mess for the sake of a dozen cases in 40 years.
Patricia A. Millett: Justice Breyer... and Justice Stevens, I do want to get back because I do have a lower court case that interprets any court in the way you discussed. I want to get back to that. But Justice Breyer, I understand this being a very important concern, and... and there are no doubt particular applications that could seem unappealing, just as in Lewis v. United States where this Court held that an invalid, a patently unconstitutional State conviction counts for section 922(g)(1). The reason that the... the convictions are covered here is Congress was not--
Ruth Bader Ginsburg: Which was it? Just... what was the case you just mentioned?
Patricia A. Millett: --Lewis v. United States, and that is... that's really our favorite case, although we like the word of... definition Gonzales has for any. But in Lewis v. United States, this Court addressed the question whether the ban on possession of firearms by someone convicted of, I'll say, a felony, a term of imprisonment of more than 1 year, applies to... to convictions that are allegedly unconstitutional under State law or may, in fact, be unconstitutionally entered. They could have been the product of a coerced confession. The allegation there was lack of representation of counsel.
Ruth Bader Ginsburg: Well, that... that example, what you gave in your brief, gave me this concern. The problem that you've just been describing, the State convictions that may be invalid but is being used under 922, I regard that as a kind of a venue question because you can go back to the State that rendered the conviction and say, State, I was convicted in violation of the Constitution, give me my good habeas writ that I get... can get from the State. Then I wipe out that conviction and I don't have it anymore. But the person who's been convicted, say, in whatever examples... take... Zimbabwe would be another example. Libya. To go back to that system and get a conviction expunged. That's why you can't use a case within the U.S. system where it's a question of where do you go to wipe out your prior conviction. And for someone abroad, there isn't that option.
Patricia A. Millett: Justice Ginsburg, in Daniels v. United States, which dealt with 924, the sentencing enhancement provision, but it has a... the parallel and incorporates 922(g)(1) convictions, this Court held... a plurality of this Court held in five opinions that... in fact, that the... the bar... or that you still count an unconstitutional or allegedly unconstitutional State conviction, even if it was never appealed and that... and there is no more opportunity for appeal. The time has passed. And under 922(g)(1), we also count.
Ruth Bader Ginsburg: But that's... that's a question of waiver or forfeiture. Those are the ordinary rules that apply.
Patricia A. Millett: Yes, but that--
Ruth Bader Ginsburg: But... but there's a basic rule in civil as well as criminal procedure, that if you want to attack a judgment, you go where that judgment was rendered. And of course, you should abide by the timing rules of that, but that's just a very sensible thing within a federal union. If you're... if you're attacking what State A does, go to State A, don't tell State C.
Patricia A. Millett: --And--
Ruth Bader Ginsburg: But that... that doesn't operate internationally.
Patricia A. Millett: --Well, it does certainly in this case. He could have appealed his conviction in Japan and he did not. So he had a forum to do that in. But--
Ruth Bader Ginsburg: Yes, but you're not building that into your interpretation of the statute at all because you have said in your brief... and correct me if I've got you wrong... you don't like what the Third Circuit did. You say just the fact of the conviction counts. Don't investigate, court, whether it was a fair system that comports with fundamental notions of due process. Just see if there's a conviction anyplace in the world. And so what... what you're telling me is that it doesn't matter that you didn't appeal because even if he were precluded from appealing for some reason that we would consider totally unfair, it doesn't matter on your view of this statute.
Patricia A. Millett: --That... that's right, Justice Ginsburg, and that is... you know, the... the statute also bars receipt of firearms by anyone who's under indictment. And that application applies even though you can't appeal, except for exceptional circumstances. You can't appeal an indictment. And the 922(g)(1) bar, this Court's decision in Lewis made clear, is that it still applies unless and until your conviction is overturned. So you don't have to have had a... a conviction vetted through the appellate process before the bar attaches. In... in the immigration context--
Ruth Bader Ginsburg: But that's... that's standard for judgments anyway. When the judgment is final, it means you've gotten through the first... it has preclusive effect. Almost always, when a judgment is overturned on appeal, then you go back to State 2 and say, look, it's been overturned on appeal, and at least in the civil side, almost always State 2 will say, okay, we'll give you post-judgment relief because what we were relying on as our sister State judgment is no longer on the books. I can't imagine that in our criminal system it doesn't work the same way.
Patricia A. Millett: --Well, certainly in immigration and extradition, you don't get to appeal the validity of your foreign conviction or the... the processes that led to it. So this is not an alien concept. And it's very important to understand what Congress was doing here. This isn't--
Ruth Bader Ginsburg: I'm asking if it's alien in our criminal justice system, not in deportation, not in... extradition is somebody who did somebody... something abroad, and we don't send people just to anyplace. Don't we have to have a treaty?
Patricia A. Millett: --Right. We have treaties with more than 100 countries and we don't... and... and the courts do not examine the fairness of the proceedings or--
Ruth Bader Ginsburg: Because the person is going to be tried in that other system, and we have bound... within our international system, we say we're part of a world community and we want Japan to extradite people who have done bad things here to the United States, and so similarly, we will extradite to Japan. We don't want them to look at our system and judge it. We're sending somebody to be tried there. So extradition is... is something entirely different than--
Patricia A. Millett: --Although we... we do also extradite, just to serve sentences, where there may have already been a trial that could be as flawed as anyone could conceive or articulate. So--
Ruth Bader Ginsburg: --Well, we have the check already that these are... these places with whom we want to do criminal justice business together. So--
Patricia A. Millett: --Well, what we have is the check that the political branches have decided that it's important to attach significance to foreign court--
Ruth Bader Ginsburg: --And then we have the... we have the document where it's very clear we want to have extradition with the UK, with Japan. Here, you're relying on the word court, and you don't have it all spelled out like you do in an extradition treaty. And that's the problem here. Sure, if Congress had said we mean foreign court, then that would be it, but it hasn't said that and we have to determine does it mean the same thing as it means in the extradition context or the deportation context where you have a clear statement that Congress means a tribunal abroad.
Patricia A. Millett: --In fact, in 8 U.S.C. 1182(a) which... which... inadmissibility criterion for aliens, convictions of moral turpitude, there's no reference to whether it's a conviction by a foreign court or a domestic court.
Ruth Bader Ginsburg: But if somebody is coming into the country, somebody is asking to come in, any conviction that you're talking about, of course, refers to someplace abroad.
Patricia A. Millett: No. No, it doesn't, Justice Ginsburg, because frequently and throughout that same statute, it refers to convictions in the United States. A lot of times the reason for inadmissibility, including the Mariel Cubans cases this Court heard last month, is... is convictions committed in the United States.
John Paul Stevens: May... may I interrupt this--
Patricia A. Millett: Now, surely the context--
John Paul Stevens: --this colloquy to raise another question, if I may? Would you concede that there are some tribunals in the world that are comparable to what you might call a kangaroo court that Congress would not have intended to include within the term court?
Patricia A. Millett: --Yes, Justice Stevens. And I think that's an important thing here. There has been no contest, for obvious reasons... we're dealing with Japan... as to what Congress meant by court. And sometimes if it's Saddam Hussein's--
John Paul Stevens: And how are we to decide whether such tribunal should be treated as a court within the meaning of the statute when there is no statutory definition of the term court?
Patricia A. Millett: --Through traditional rules of statutory construction. I think that would involve looking at the other... the... the background that Congress would have enacted the statute against, first of all, and that... that may well have... it may not have been courts of just the United States because, as we know, Congress twice deleted that limitation from the statute.
John Paul Stevens: But if you concede that there are some tribunals that are not courts within the meaning of the statute, are you not conceding that the word court is inherently ambiguous?
Patricia A. Millett: I... I am... I am conceding that... that it has to be given meaning. I don't know that I would call it ambiguous, is we have to figure out. But I... what I will say is that the phrase--
John Paul Stevens: But it's something less than the all-inclusive term, any court, in a literal sense.
Patricia A. Millett: --Any... it has to be... it has to be a court capable of entering convictions. I don't... I don't think it's ambiguous in a sense--
Anthony M. Kennedy: Well, I mean, it doesn't... it's... it's not a tennis court or an inner court. [Laughter]
Patricia A. Millett: --Right.
Anthony M. Kennedy: If... if somebody asked where this man was convicted, they'd say in a Japanese court.
Patricia A. Millett: Right. And... and I think, in addition, we don't decide that a word is ambiguous just at looking at that word. We would look at the overall structure of the statute, and we would decide that it has to be a governmental entity capable of entering convictions.
Stephen G. Breyer: You didn't really have a chance--
Antonin Scalia: Can I assume that there's some prosecutorial discretion in the application of this statute? I mean, have you--
Patricia A. Millett: Absolutely, Justice--
Antonin Scalia: --have you prosecuted any... any woman who tried to buy a firearm because she had been convicted of wearing... not... not wearing a veil?
Patricia A. Millett: --No, Justice Scalia.
Antonin Scalia: Do you think any United States attorney would do that?
Patricia A. Millett: I would hope not, Justice Scalia. I think--
Antonin Scalia: Or... or somebody who was convicted of treason in Cuba? You... you think that... that that would be a... a case that would be prosecuted vigorously by a United States attorney?
Patricia A. Millett: --I... I wouldn't think so. I think--
John Paul Stevens: Do you know any cases in which we've construed a statute narrowly on the ground that we're confident the prosecutor won't bring any such cases?
Patricia A. Millett: --That... well, again, just last... this isn't... this isn't quite the same context. But just this... just last term in the Cheney case, this Court recognized the limitations on prosecutors. And in Atwater v. City of Lago Vista, in determining the scope of the Fourth Amendment and the capacity to arrest for misdemeanors, this Court recognized that not all checks have to come from the courts. They can come from the political process here. And it's very important to keep in mind that these hypothesized problems, bad applications, are that. Purely hypothesized. This has been on the books for almost 40 years.
John Paul Stevens: But it's... it's been on the books for so long with very, very few prosecutions. So it's one... it's not exactly an urgent question. But it does seem to me if this... this problem had been brought to the attention of Congress, they would have defined the term court, and I don't... they haven't done that but probably because they didn't think of the problem. And you can argue, well, they surely would have wanted to have this particular person prosecuted, but would they have wanted everyone with every foreign court all over the world. That's the question.
Patricia A. Millett: And in Beecham v. United States, in Justice O'Connor's opinion for the Court, this Court recognized there... it was dealing with another issue, whether the jurisdiction that restores civil rights is different from the convicting jurisdiction. It said we don't have any way of knowing whether Congress thought about that. That's not the question. Congress passed a statute here. It passed a statute that's been written very carefully. It's passed a statute where the definition of the word any in the statute has already been defined. And the... what the statute has been used for is to prosecute exactly the people that Congress wanted to capture. It's international gun smugglers--
Ruth Bader Ginsburg: Ms.--
Patricia A. Millett: --violent assailants--
David H. Souter: Well, Ms.... Ms. Millett, my... my problem with that argument and I guess my basic problem with... with the case is Congress did not just sort of stop when it got to the point that would support your Lewis argument. It went a step... it went several steps further. But one of the steps further that it went to was... was in... in a certain fussiness about the definition of crime, and it said, well, we want to make sure that... that no State or... or Federal business criminals are... are put at a disadvantage by this. It then accepted anything that a State might call a misdemeanor if it carried no more than 2 years. And it just seems very odd to me that Congress would have been that careful in putting these limitations on State and Federal crimes and would totally have ignored any category of crime under foreign law, any conviction under foreign law in... in light of some of the hypotheses that have been thrown out this morning. It just seems strange that it would have ignored foreign law and foreign courts if it thought they were included.
Patricia A. Millett: --I don't think it's strange at all, Justice Souter, and that is because that the business exception, if I can call it that, is a carve-out. What you have here, in this Court's word, is a sweeping prophylaxis against the misuse of firearms. That's what this Court called it in Lewis, a sweeping prophylaxis. And what Congress did was back out--
David H. Souter: Well, it called it that, but it didn't... it didn't have this issue in front of it.
Patricia A. Millett: --That's... that's right.
David H. Souter: I... I realize you've got the language, but it... it wasn't addressing this issue.
Patricia A. Millett: Right, and... and the language should be what counts most. But beyond that, you're talking about Congress--
David H. Souter: Well, I was talking about our language.
Patricia A. Millett: --Right. You--
David H. Souter: But... and I think that ought to count for a lot too. [Laughter]
Antonin Scalia: Well, not too much.
Patricia A. Millett: --But what Congress was doing there was backing out. It was making an exception, and it was doing this against a backdrop of a lot of violence with guns. And so it makes sense that Congress would proceed carefully and deal with matters with which it was familiar and not want to carve out things that it wasn't familiar with.
David H. Souter: No, but how... how familiar an example is it that price-fixers would... would be placed in... in a terrible position if they couldn't carry guns? I mean, that was not a pressing problem, so far as I know. And yet, Congress dealt with it.
Patricia A. Millett: Well, the problem--
David H. Souter: And if it can deal with a problem that is as little pressing as that, it seems odd that it would not have averted in any way to equally non-pressing problems under... under foreign convictions if that's what they had in mind.
Patricia A. Millett: --It dealt with that. I mean, specifically at the legislative history level, it dealt... it enacted that statutory exception because some States had made these types of business crimes punishable on more than a year. So that's what it was responding to.
David H. Souter: All right. What... what--
Patricia A. Millett: I can't... I--
David H. Souter: --No. I... finish your answer.
Patricia A. Millett: --I can't... I'm not going to stand here and tell you that Congress specifically thought about this.
David H. Souter: Oh, there's no--
Patricia A. Millett: Right, but--
David H. Souter: --We both know there's no--
Patricia A. Millett: --But... but what Congress did here... and it's very important to understand... it was throwing a broad net--
Ruth Bader Ginsburg: --Ms. Millett.
David H. Souter: --All right.
Ruth Bader Ginsburg: Ms. Millett, there are many lawyers in Congress and at least the law students of my generation... some of them are of that elder age. We learned in law school one country doesn't enforce the penal judgments of another. This is a kind of enforcement of a penal judgment of another, not exactly, but something like it. Another reason why I would expect a Congress, knowing that background norm, would say, when it meant foreign, foreign. Unlike the context of the immigration, yes, there are some people who left and came back, but many... and... and we have all this whole line of cases. Is adultery a crime of moral turpitude, and you know, those go back to the '20's. But this, which came about only because of the merger of two statutes, one saying Federal and State, the other not, and no explanation at all, in light of all these anomalies that have been brought out. Shouldn't we say to Congress maybe that's what you meant, but if you did, you have an opportunity to say so before we read in foreign?
Patricia A. Millett: --Two answers, Justice Ginsburg. First, this was the second time in 1986 that Congress refused to include that limitation on courts. The prior law, before the 1968 act, specifically referred to courts of the United States, States, and territories. It did not pick up that language in title IV in 1968, and they took it out--
David H. Souter: But neither did it give any explanation for not carrying it forward.
Patricia A. Millett: --No, but I don't... that--
David H. Souter: It's... it's the silence at the... at the time it... it apparently departed from the practice of predecessor statutes that... that seems to be a problem for your argument.
Patricia A. Millett: --But... but again, I don't think this Court has ever characterized as silence Congress' twice deletion of language from a statute in 1968 and again in 1986. It had it. It looked at it. It took it out. And in 1986 in the Senate report that you were referring to, Justice Ginsburg, earlier, Congress said they... the conference report said we are rejecting the Senate's definition of felony. The other thing to keep in mind is when Congress enacted this statute in 1968, it also enacted an administrative mechanism for relief that would deal with exactly the uncomfortable situations that have been identified. 925(c) allows an administrative waiver in cases where an individual comes and says I don't want to--
John Paul Stevens: You know, this is a very interesting case because there are three ways to answer the question of what is a court. You can leave it up to us to do it, and that would be judicial legislation to fill in a hole in the statute. You can have the executive do it, decide what case... what cases to prosecute, or if we should knock out this... interpret the statute in the... in a different way than you urge, Congress would then do it. Now, which of the three is the better lawmaker on deciding which is the... what should the meaning of the word court be? The executive, the legislature, or the judiciary?
Patricia A. Millett: --I think... it's, of course, the legislature and the President's signature. I'd like to put a plug in for the executive in... in that reference, but--
Anthony M. Kennedy: That would save us a lot of work. We-- [Laughter] --we could just invalidate all statutes that we don't understand.
Patricia A. Millett: --But, Justice Kennedy and Justice Stevens, the important thing to keep in mind here is we don't just have a statute that appeared out of nowhere. It's been on the books for a long time and there was a legislative--
John Paul Stevens: No, but it is pretty clear that Congress didn't really think about this problem.
Patricia A. Millett: --No, but it thought... it--
John Paul Stevens: And it was also clear on your side that they would like to prevent this guy from having a gun.
Patricia A. Millett: --Exactly, and--
John Paul Stevens: So there are two competing considerations, both of which are very powerful.
Patricia A. Millett: --Well, if nothing else... and this guy is squarely within what Congress wanted to capture. If nothing else, you don't have to decide anything more in this case than that it covers persons like this whose convictions are fundamentally fair and it's not contested and could leave for another day... but let's--
Stephen G. Breyer: --Can I... I want to get you. Now, I have a new question.
Antonin Scalia: Would... would you finish... would you finish please--
Stephen G. Breyer: Well, I have a new--
Antonin Scalia: --telling us about the administrative waiver proceeding? You were in the middle of it and I never heard the--
Stephen G. Breyer: --That's exactly what I wanted to know.
Patricia A. Millett: --Right.
Stephen G. Breyer: And I... can I... that's exactly what I wanted to know. When a person comes in to get a gun... because I hadn't focused on this, and it actually to me it's relevant. Suppose one of these people has been convicted in a foreign court and he doesn't have a clue, you know, that this means he can't buy a gun over here. So he comes over here. He goes into a... a gun store. Now, does he get notice that that... this conviction over in Japan or Lithuania or wherever it was means that he can't buy the gun?
Patricia A. Millett: Well, he got... in this case, he got... and this is--
Stephen G. Breyer: No. I'm asking... I'm asking in general.
Patricia A. Millett: --You... you go and you fill out a form that says, as this case did... and it's on page 4 of our brief--
Stephen G. Breyer: Yes.
Patricia A. Millett: --asked him, have you been convicted in any court of--
Stephen G. Breyer: So it just says any court.
Patricia A. Millett: --In any court. And I think when someone--
Stephen G. Breyer: Well--
Patricia A. Millett: --No. But when someone has a conviction, when you have a felony conviction, you're on some notice of inquiry.
Stephen G. Breyer: --It'll work for... yes. It'll... it'll work for this one, but... but what I'm worried about... and really what led the Sentencing Commission to exclude all this stuff even though clearly recidivists should get a higher sentence, but we still excluded it because it's just a nightmare. There are notice problems. There are fairness problems. There are procedural problems. There are problems of crimes that aren't crimes here.
Patricia A. Millett: Justice--
Stephen G. Breyer: And... and all those come up, and that's what I'm worried about. So I see this as a possible out.
Patricia A. Millett: --Well--
Stephen G. Breyer: The one... the procedure you just talked about might help.
Patricia A. Millett: --And it's in 925(c), which is on--
Stephen G. Breyer: That he knows about it.
Patricia A. Millett: --page 65a of our brief. But let me... let me be--
Antonin Scalia: --And it provides judicial review of the Attorney General's failure to give the waiver.
Patricia A. Millett: --It does, and... but let me be candid up front. Congress stopped funding this administrative mechanism in 1992, and that... this Court addressed that in the Bean case. It... it doesn't exist now, but that was 25 years after Congress wrote this language and put it in the statute, and the fact that they stopped funding it 25 years later doesn't mean the statute doesn't mean what it said.
Ruth Bader Ginsburg: Do you know why?
Patricia A. Millett: And Congress--
Ruth Bader Ginsburg: Do you know why they stopped funding it? Why did... because I think that's been reenacted every year. No money for this. Why... why did Congress stop funding it?
Patricia A. Millett: --Because some of... some of the people who were getting waivers were going out and committing crimes again. Congress here is very concerned about public safety. And this is not... there was, you know, the question, is there ever an element where you treat this like an element of foreign crime. There aren't... there aren't crimes normally where you treat indictments or someone being under a restraining order this way. This is not punishing you for your foreign crime. This is a global categorical, class-wide judgment that as a class persons who have committed crimes overseas are more dangerous and may pose exactly the public safety risk we wanted to grab and stop. As a class, they do that. In a particular case, it may not. In a particular case, an indictment might not. Congress was speaking globally. It did so. It threw a broad net. It did so at the time it had an administrative check to deal with these problems. Yes, that's gone. That doesn't retroactively change what the statutory language meant. This Court has said time and time again that this statutory language in 922 was written, in Beecham and Huddleston, with such care that Congress was focused on the difference between the present perfect and the past tense, this Court said in Barrett. This is not sloppy writing. When Congress put any court in and did not carry forward a limitation to the courts of the United States and took that out in another part of the statute in 1986, we have to assume that Congress knew what it was doing. If there were problems here, there is a political process to deal with it. The political process has taken away the administrative waiver. But there has not been... this hypothesis of bad applications has not arisen. It's hypothesized. And what this statute has... has been used to do is capture exactly the people Congress wanted to capture. It got exactly the ones who should be disarmed.
Anthony M. Kennedy: Do you know anybody in the Justice Department you might talk to to amend this form so that the form says this includes convictions in foreign countries?
Patricia A. Millett: I... I am confident that the ATF would be happy to do that. As of now, the ATF has a regulation on the books for someone to look at and see that includes foreign convictions in this definition. And I think when someone has been convicted, they're on notice. Thank you, Justice Stevens.
John Paul Stevens: Thank you. The case is submitted.